DETAILED ACTION
Amendment received on September 30, 2021 has been acknowledged. Claims 5 and 15 have been cancelled, claims 21-22 have been added and amendments to 1 and 11 have been entered. Therefore, claims 1-4, 6-14, and 16-22 are pending. 
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
Applicant argues:  “There is no teaching or suggestion in Van Nest about transmission of a second attendance request to a second information terminal that is farther from a self-service terminal than a first information terminal is from the self-service terminal, a predetermined period of time after transmission of a first attendance request to the first information terminal, as required by claims 1 and 11.”
Examiner respectfully in part disagrees.  The prior art references fail to teach the newly amended claim limitation.  However, newly discovered reference to Boss et al. U.S. Patent Application Publication 2007/0100677 is combined to teach the deficiency of the Funatsu-Van Nest combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu JP2010182269A in view of Van Nest et al. U.S. Patent Application Publication 2013/0254304 further in view of Boss et al. U.S. Patent Application Publication 2007/0100677.
As per Claim 1, Funatsu discloses a store clerk call system, comprising: 
a self-service terminal configured to perform checkout processing and generate a call-out signal upon receiving a call-out request input (Figure 1, Self-Register 13 and 14, pg.3, ¶ [0023] discusses when a predetermined error occurs in the self-registers 13 and 14, the self-registers 13 and 14 transmit error information to the clerk registers 10 to 12 and the portable terminals 15 and 16);
Examiner is construing the predetermined error as a call-out signal, because it is capable of generating and receiving a request for assistance.
a store controller connected to the self-service terminal (Figure 2, Tore Controller 20); and 
a plurality of information terminals connected to the store controller (pg.3, ¶ [0024] discusses The store controller 20 manages the store clerk registers 10 to 12, the self-registers 13 and 14, the portable terminals 15 and 16, and is installed in a store office (not shown) outside the employee entrance. . . The store controller 20 is connected to the store clerk registers 10 to 12 and the self-registers 13 and 14 through a LAN (Local Area Network) so as to be communicable with the portable terminals 15 and 16 through a wireless LAN. You can send and receive information0, 
wherein the store controller is configured to: 
receive the call-out signal from the self- service terminal (pg.3, ¶ [0026] the self-register 13 includes a control unit 30…¶ [0027] discusses a communication unit 33 that performs data communication via the network. Examples of the program stored in the storage unit 32 include a program that detects various errors and a program (transmission unit) that transmits error information in which various errors are detected to the store controller 20); 
upon receiving the call-out signal, select first and second information terminal that meets a predetermined condition from the plurality of information terminals (pg.8, ¶ [0067] discusses a store clerk register or a portable terminal that transmits error information may be designated according to the content of an error that has occurred in the self-checkouts 13 and 14. For example, information on a change-out error, age verification error, and operation error is sent to the clerk cash register in charge of the cashier department…the same applies to the mobile terminals 15 and 16..pg.5, ¶ [0045] discusses the clerk cashiers 10, 11, and 12, the information on the receipt paper out error is displayed only on the display of the clerk cashier that is not in business with other customers, where multiple clerks are notified simultaneously); 
The cited portion describes how the predetermined condition, e.g. change-out error, is sent to the clerk cash register in charge and to mobile terminals 15 and 16, thereby selecting a mobile terminal and/or a specific clerk to attend to the error.
and 
transmit request to the selected information terminal, the request causing the information terminal to generate a call-out notification (pg.5, ¶ [0045] discusses When the receipt paper runs out or is about to run out in the self-registration 13, the CPU 31 of the control unit 30 in the self-registration 13 follows the program stored in the storage unit 32 and receives a receipt paper out error through the communication unit 33. Is sent to the store controller 20. Subsequently, the receipt controller out-of-receipt error information is transmitted from the store controller 20 to the clerk cashiers 10, 11, 12 and the mobile terminals 15, 16…In the portable terminals 15 and 16, the receipt paper out error information is displayed on the display 61 by the CPU 51 at the same time as received by the communication unit 53, and it is necessary to replenish the receipt paper in the self-registration 13 or the receipt paper is almost gone. Notify the store clerk that you are careful).
The cited portion describes how a portable terminal notifies the clerk that receipt paper is almost gone, it is obvious to one having ordinary skill in the art that attendance is required for replacing receipt paper.
Funatsu pg.5, ¶ [0042] teaches since it may be possible to judge the age only by visual observation if the cashier is in the vicinity of the cashier cashiers 10 to 12, when it can be clearly judged that the age exceeds the legal standard, the input unit (see FIG. An error cancel button (not shown) provided on the not shown) may be operated to cancel the age verification confirmation error on the spot. In addition, if it is a store clerk who has portable terminals 15 and 16, when working in the vicinity of the self-checkout 13, it may be possible to immediately determine the age by visual inspection, so the age clearly exceeds legal standards.
The cited portion of Funatsu teaches where a notification is distributed to multiple clerks and clerks within a vicinity may attend to the alert.  However, Funatsu fails to state transmit an attendance request to the selected information terminal, the attendance request causing the information terminal to generate a call-out notification and predetermined condition including a current location of the information terminal being within a predetermined area
Van Nest teaches the predetermined condition including a current location of the information terminal being within a predetermined area (pg.8, ¶ [0065] discusses location 76w may include the area of the retail store where the potential responder is located at a specific moment in time. Location 76w may be obtained automatically at set time intervals from responder mobile device 18…pg.11, ¶ [0088] discusses response computer 16 may query potential responder database 74 for potential responders located close to the requester location, i.e., potential responders having as their associated current location 76w the electronics department).
Van Nest teaches transmit an attendance request to the selected information terminal, the attendance request causing the information terminal to generate a call-out notification (pg.9, ¶ [0077] discusses On-The-Spot help request," which indicates that a requester has requested "On-The-Spot-Help." This informs the responder that a requester wants to be assisted by a sales associate and has sent an assistance request message requesting help).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a customer to specifically request on the spot help as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art specifically request for in-person assistance to cash register system with the predicted result of receiving specific in-person assistance as needed in Funatsu.
The Funatsu-Van Nest combination is silent regarding a predetermined period of time after transmitting the first attendance request to the first information terminal, transmit a second attendance request to the second information terminal, 
which is farther from the self-service terminal than the first information terminal is from the self-service terminal, the second attendance request causing the second information terminal to generate a second call-out notification.
Boss et al. teaches regarding the predetermined condition including a current location of the information terminal being within a predetermined area (pg.6, ¶ [00599 discusses central computer 360 may simply select employee 316 from shopping area "A"314 because employee 316 is the closest employee to vacant POS station 346);
and a predetermined period of time after transmitting the first attendance request to the first information terminal, transmit a second attendance request to the second information terminal (pg.7, ¶ [0061] discusses If employee 316 does not sign in, or log on, to vacant POS station 346 within a designated time, central computer 360 may then select another employee, such as idle storage area employee 304, to serve as a cashier. After selecting storage area employee 304, central computer 360 may dispatch him or her to vacant POS 346), 
which is farther from the self-service terminal than the first information terminal is from the self-service terminal, the second attendance request causing the second information terminal to generate a second call-out notification (pg.7, ¶ [0059] discusses even though employee 326 may be assisting a customer farther away from vacant POS station 346 than employee 316. Central computer 360 may select employee 326 over employee 316 for a variety of reasons, such as training, average customer checkout speed, seniority, estimated time before break or employee rest period, or the amount of time before the end of an employee shift).
Therefore it would have been obvious to one of ordinary skill in the art of customer service before the effective filing date of the claimed invention to modify the system of the Funatsu-Van Nest combination to include the ability to dispatch employees in a sequential order to respond to an alert as taught by Boss et al. to provide a system and method to improve employee productivity using radio frequency identification (RFID) … [by] receiving the information in an RFID tag reader, analyzing the information to select a number of employees to work in a work area, and dispatching one or more employees to or from the work area according to the selected number of employees.  Abstract
As per Claim 2, Funatsu discloses the store clerk call system according to claim 1.  However, wherein the predetermined condition includes a present operation state of the information terminal being an idle state.
Van Nest et al. teaches wherein the predetermined condition includes a present operation state of the information terminal being an idle state (pg.11, ¶ [0089] discusses response computer 16 may send a message to requester mobile device 12 stating that at the moment, there are no responders available to provide assistance to the assistance request message.  The assistance request message may be queued in memory 56 of response computer 16, so that when a potential responder becomes available, response computer 16 may choose the potential responder to respond to the queued assistance request message).
The cited portion teaches that the response computer will wait when the potential responder becomes available and chooses the potential responder to respond to the request message, thereby identifying when a responder is idle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect when employees are available as in the improvement discussed in Van Nest et al. in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to determine an employee’s availability in order to assist a customer to respond to customer or service request with the predicted result of dispatching an available employee as needed in Funatsu.
As per Claim 3, Funatsu discloses the store clerk call system according to claim 1, wherein the plurality of information terminals includes a mobile terminal (Figure 2, Portable Terminals 15 and 16).
As per Claim 4, Funatsu discloses the store clerk call system according to claim 1, wherein the plurality of information terminals are each a hand-held terminal (Figure 2, Portable Terminals 15 and 16), and 
the predetermined condition comprises a predetermined clerk authority level value (pg.8, ¶ [0067] discusses as a setting method, it is conceivable that the responsibility level of the notifier is encoded as A for the manager of the cash register department and B for the part employee).
Funatsu teaches a handheld unit and the ability to contact a supervisor.
However, Funatsu is silent regarding a handheld terminal respectively associated with different clerk IDs 
and the predetermined condition comprises a clerk ID associated with the information terminal being associated with a predetermined clerk authority level value.
Van Nest teaches a handheld terminal respectively associated with different clerk IDs (pg.7, ¶ [0061] discusses potential responder database 74 may include exemplary potential responder data 76 corresponding to a potential responder.  Potential responder data 76 may include the legal name 76a of a potential responder, an identification number 76b associated with a potential responder).
The Examiner is construing that the potential responder as having been assigned a mobile terminal and therefore having an identification number associated with the mobile terminal.
and the predetermined condition comprises a clerk ID associated with the information terminal being associated with a predetermined clerk authority level value (pg.12, ¶ [0093] discusses response computer 16 may further query potential responder database 74 to determine which one of the two or more potential responders has education and training 76l on items sold in the store department where the responder is located).
The cited portion teaches where the response computer can identify a responder by comparing between two identified responders which has the higher level value to assist a customer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to determine the most qualified employee to respond to a customer request as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to identify the most qualified employee to respond to service and customer request with the predicted result of identifying qualified employees to answer service request as needed in Funatsu.	
As per Claim 5, Funatsu discloses the store clerk call system according to claim 1.  However, Funatsu is silent regarding wherein the predetermined condition includes a current location of the information terminal being within a predetermined area.
Van Nest et al. teaches wherein the predetermined condition includes a current location of the information terminal being within a predetermined area (pg.10, ¶ [0081] discusses response computer 16 may analyze the at least one input parameter to determine the location of the requester and select a responder that is located proximate to the requester location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to locate employees proximate to the customer requesting assistance as in the improvement discussed in Van Nest et al. in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to determine an employee’s location within a retail store to provide customer assistance to the cash register assistance system and method with the predicted result of deploying the nearest available as needed in Funatsu.
As per Claim 6, Funatsu discloses the store clerk call system according to claim 1, wherein each information terminal in the plurality of information terminals meeting the predetermined condition is selected (pg.7, ¶ [0060] discusses if the mobile terminals 15 and 16 are within the communication range, the error can be notified wherever they are), and 
the attendance request is transmitted to each selected information terminal (pg.7, ¶ [0061] discusses It is possible to notify other salesclerks that there are actually salesclerks who are ready to respond).
The cited portion teach when the mobile terminals are within a communication range i.e. predetermined condition, the request is sent to those employees who are ready to respond.
As per Claim 7, Funatsu discloses the store clerk call system according to claim 6, wherein each of the information terminals is configured to provide an notification acceptance button (pg.4, ¶ [0038] discusses The input unit 60 includes a button group (not shown) including a plurality of keys (operation buttons), and controls each component of the mobile terminal 15 according to instruction information input by operating each key. Is something that can be done…some of the operation buttons operate an error handling button and an error handling button that can notify other clerk cashiers and mobile terminals that an error is being handled by operating the buttons).
As per Claim 8, Funatsu discloses the store clerk call system according to claim 1.  However, Funatsu is silent regarding a system further comprising: a dedicated customer attendance terminal.
Van Nest et al. teaches a system further comprising: a dedicated customer attendance terminal (pg.3, ¶ [0026] discusses and discussed herein as a mobile device, the invention is not limited to such.  It is contemplated that the responder's device can be a fixed device such as a desktop computer or a special function kiosk located in the store aisle near the location of the retail item of interest to the requester).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a special function kiosk to request customer assistance as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to provide a stationary location to request customer service to the customer or service request with the predicted result of allowing customers to request assistance anywhere within a retail store as needed in Funatsu.
As per Claim 9, Funatsu discloses the store clerk call system according to claim 1, wherein at least one of the plurality of information terminals is a fixed terminal (pg.8, ¶ [0065] discusses an error may be sent only to the cashier installed in the service counter or the portable terminals 15 and 16 to cause each clerk to deal with the error).
The Examiner is construing the service counter is a fixed location of the plurality of information terminals, because it is well known within the art of customer service that a service counter is a fixed location within a retail store.
As per Claim 10, Funatsu discloses the store clerk call system according to claim 1, However, Funatsu is silent regarding at least one of the plurality of information terminals is a mobile terminal associated with a store clerk ID number.
Van Nest et al. teaches at least one of the plurality of information terminals is a mobile terminal associated with a store clerk ID number (pg.7, ¶ [0061] discusses potential responder database 74 may include exemplary potential responder data 76 corresponding to a potential responder.  Potential responder data 76 may include the legal name 76a of a potential responder, an identification number 76b associated with a potential responder).
The cited portion teaches that each responder is assigned a mobile terminal that the responder has an identification number, thereby each mobile terminal is associated with a responder identification number.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have each mobile terminal associated with an employee id as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to assign a mobile device to each employee having an employee identification number to each responding employee with the predicted result of associated the assigned mobile device to a particular employee as needed in Funatsu
As per Claim 11, Funatsu discloses a store clerk call processing method, comprising: 
generate a call-out signal upon receiving a call-out request input operation at a self-service terminal (Figure 1, Self-Register 13 and 14, pg.3, ¶ [0023] discusses when a predetermined error occurs in the self-registers 13 and 14, the self-registers 13 and 14 transmit error information to the clerk registers 10 to 12 and the portable terminals 15 and 16);
Examiner is construing the predetermined error as a call-out signal, because it is capable of generating and receiving a request for assistance. 
receive the call-out signal from the self- service terminal (pg.3, ¶ [0026] the self-register 13 includes a control unit 30…¶ [0027] discusses a communication unit 33 that performs data communication via the network. Examples of the program stored in the storage unit 32 include a program that detects various errors and a program (transmission unit) that transmits error information in which various errors are detected to the store controller 20); 
upon receiving the call-out signal, select a first and second information terminal that meets a predetermined condition from the plurality of information terminals (pg.8, ¶ [0067] discusses a store clerk register or a portable terminal that transmits error information may be designated according to the content of an error that has occurred in the self-checkouts 13 and 14. For example, information on a change-out error, age verification error, and operation error is sent to the clerk cash register in charge of the cashier department…the same applies to the mobile terminals 15 and 16, pg.5, ¶ [0045] discusses the clerk cashiers 10, 11, and 12, the information on the receipt paper out error is displayed only on the display of the clerk cashier that is not in business with other customers, where multiple clerks are notified simultaneously); 
The cited portion describes how the predetermined condition, e.g. change-out error, is sent to the clerk cash register in charge and to mobile terminals 15 and 16, thereby selecting a mobile terminal and/or a specific clerk to attend to the error.
and 
transmit request to the selected information terminal, the request causing the information terminal to generate a call-out notification (pg.5, ¶ [0045] discusses When the receipt paper runs out or is about to run out in the self-registration 13, the CPU 31 of the control unit 30 in the self-registration 13 follows the program stored in the storage unit 32 and receives a receipt paper out error through the communication unit 33. Is sent to the store controller 20. Subsequently, the receipt controller out-of-receipt error information is transmitted from the store controller 20 to the clerk cashiers 10, 11, 12 and the mobile terminals 15, 16…In the portable terminals 15 and 16, the receipt paper out error information is displayed on the display 61 by the CPU 51 at the same time as received by the communication unit 53, and it is necessary to replenish the receipt paper in the self-registration 13 or the receipt paper is almost gone. Notify the store clerk that you are careful).
The cited portion describes how a portable terminal notifies the clerk that receipt paper is almost gone, it is obvious to one having ordinary skill in the art that attendance is required for replacing receipt paper.
Funatsu pg.5, ¶ [0042] teaches since it may be possible to judge the age only by visual observation if the cashier is in the vicinity of the cashier cashiers 10 to 12, when it can be clearly judged that the age exceeds the legal standard, the input unit (see FIG. An error cancel button (not shown) provided on the not shown) may be operated to cancel the age verification confirmation error on the spot. In addition, if it is a store clerk who has portable terminals 15 and 16, when working in the vicinity of the self-checkout 13, it may be possible to immediately determine the age by visual inspection, so the age clearly exceeds legal standards.
The cited portion of Funatsu teaches where a notification is distributed to multiple clerks and clerks within a vicinity may attend to the alert.  However, Funatsu fails to state transmit an attendance request to the selected information terminal, the attendance request causing the information terminal to generate a call-out notification and predetermined condition including a current location of the information terminal being within a predetermined area.
Van Nest teaches the predetermined condition including a current location of the information terminal being within a predetermined area (pg.8, ¶ [0065] discusses location 76w may include the area of the retail store where the potential responder is located at a specific moment in time. Location 76w may be obtained automatically at set time intervals from responder mobile device 18…pg.11, ¶ [0088] discusses response computer 16 may query potential responder database 74 for potential responders located close to the requester location, i.e., potential responders having as their associated current location 76w the electronics department).
Van Nest teaches transmit an attendance request to the selected information terminal, the attendance request causing the information terminal to generate a call-out notification (pg.9, ¶ [0077] discusses On-The-Spot help request," which indicates that a requester has requested "On-The-Spot-Help." This informs the responder that a requester wants to be assisted by a sales associate and has sent an assistance request message requesting help).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a customer to specifically request on the spot help as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art specifically request for in-person assistance to cash register system with the predicted result of receiving specific in-person assistance as needed in Funatsu.
Funatsu pg.5, ¶ [0042] teaches since it may be possible to judge the age only by visual observation if the cashier is in the vicinity of the cashier cashiers 10 to 12, when it can be clearly judged that the age exceeds the legal standard, the input unit (see FIG. An error cancel button (not shown) provided on the not shown) may be operated to cancel the age verification confirmation error on the spot. In addition, if it is a store clerk who has portable terminals 15 and 16, when working in the vicinity of the self-checkout 13, it may be possible to immediately determine the age by visual inspection, so the age clearly exceeds legal standards.
The Funatsu-Van Nest combination is silent regarding a predetermined period of time after transmitting the first attendance request to the first information terminal, transmit a second attendance request to the second information terminal, 
which is farther from the self-service terminal than the first information terminal is from the self-service terminal, the second attendance request causing the second information terminal to generate a second call-out notification.
Boss et al. teaches regarding the predetermined condition including a current location of the information terminal being within a predetermined area (pg.6, ¶ [00599 discusses central computer 360 may simply select employee 316 from shopping area "A"314 because employee 316 is the closest employee to vacant POS station 346);
and a predetermined period of time after transmitting the first attendance request to the first information terminal, transmit a second attendance request to the second information terminal (pg.7, ¶ [0061] discusses If employee 316 does not sign in, or log on, to vacant POS station 346 within a designated time, central computer 360 may then select another employee, such as idle storage area employee 304, to serve as a cashier. After selecting storage area employee 304, central computer 360 may dispatch him or her to vacant POS 346), 
which is farther from the self-service terminal than the first information terminal is from the self-service terminal, the second attendance request causing the second information terminal to generate a second call-out notification (pg.7, ¶ [0059] discusses even though employee 326 may be assisting a customer farther away from vacant POS station 346 than employee 316. Central computer 360 may select employee 326 over employee 316 for a variety of reasons, such as training, average customer checkout speed, seniority, estimated time before break or employee rest period, or the amount of time before the end of an employee shift).
Therefore it would have been obvious to one of ordinary skill in the art of customer service before the effective filing date of the claimed invention to modify the system of the Funatsu-Van Nest combination to include the ability to dispatch employees in a sequential order to respond to an alert as taught by Boss et al. to provide a system and method to improve employee productivity using radio frequency identification (RFID) … [by] receiving the information in an RFID tag reader, analyzing the information to select a number of employees to work in a work area, and dispatching one or more employees to or from the work area according to the selected number of employees.  Abstract
As per Claim 12, Funatsu discloses the method according to claim 11. However, wherein the predetermined condition includes a present operation state of the information terminal being an idle state.
Van Nest et al. teaches wherein the predetermined condition includes a present operation state of the information terminal being an idle state (pg.11, ¶ [0089] discusses response computer 16 may send a message to requester mobile device 12 stating that at the moment, there are no responders available to provide assistance to the assistance request message.  The assistance request message may be queued in memory 56 of response computer 16, so that when a potential responder becomes available, response computer 16 may choose the potential responder to respond to the queued assistance request message).
The cited portion teaches that the response computer will wait when the potential responder becomes available and chooses the potential responder to respond to the request message, thereby identifying when a responder is idle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect when employees are available as in the improvement discussed in Van Nest et al. in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to determine an employee’s availability in order to assist a customer to respond to customer or service request with the predicted result of dispatching an available employee as needed in Funatsu.
As per Claim 13, Funatsu discloses the method according to claim 11, wherein the plurality of information terminals includes a mobile terminal (pg.4, ¶ [0036] discusses portable terminal 15 includes a so-called PDA, Personal Digital Assistant).
As per Claim 14, Funatsu discloses the method according to claim 11, wherein the plurality of information terminals are each a hand-held terminal (Figure 2, Portable Terminals 15 and 16), and 
the predetermined condition comprises a predetermined clerk authority level value (pg.8, ¶ [0067] discusses as a setting method, it is conceivable that the responsibility level of the notifier is encoded as A for the manager of the cash register department and B for the part employee). 
Funatsu teaches a handheld unit and the ability to contact a supervisor.
However, Funatsu is silent regarding a handheld terminal respectively associated with different clerk IDs 
and the predetermined condition comprises a clerk ID associated with the information terminal being associated with a predetermined clerk authority level value.
Van Nest teaches a handheld terminal respectively associated with different clerk IDs (pg.7, ¶ [0061] discusses potential responder database 74 may include exemplary potential responder data 76 corresponding to a potential responder.  Potential responder data 76 may include the legal name 76a of a potential responder, an identification number 76b associated with a potential responder).
The Examiner is construing that the potential responder as having been assigned a mobile terminal and therefore having an identification number associated with the mobile terminal.
and the predetermined condition comprises a clerk ID associated with the information terminal being associated with a predetermined clerk authority level value (pg.12, ¶ [0093] discusses response computer 16 may further query potential responder database 74 to determine which one of the two or more potential responders has education and training 76l on items sold in the store department where the responder is located).
The cited portion teaches where the response computer can identify a responder by comparing between two identified responders which has the higher level value to assist a customer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to determine the most qualified employee to respond to a customer request as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to identify the most qualified employee to respond to service and customer request with the predicted result of identifying qualified employees to answer service request as needed in Funatsu.	.
As per Claim 15, Funatsu discloses the method according to claim 11.  However, Funatsu is silent regarding wherein the predetermined condition includes a current location of the information terminal being within a predetermined area.
Van Nest et al. teaches wherein the predetermined condition includes a current location of the information terminal being within a predetermined area (pg.10, ¶ [0081] discusses response computer 16 may analyze the at least one input parameter to determine the location of the requester and select a responder that is located proximate to the requester location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to locate employees proximate to the customer requesting assistance as in the improvement discussed in Van Nest et al. in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to determine an employee’s location within a retail store to provide customer assistance to the cash register assistance system and method with the predicted result of deploying the nearest available as needed in Funatsu.
As per Claim 16, Funatsu discloses the method according to claim 11, wherein each information terminal in the plurality of information terminals meeting the predetermined condition is selected (pg.7, ¶ [0060] discusses if the mobile terminals 15 and 16 are within the communication range, the error can be notified wherever they are), and 
the attendance request is transmitted to each selected information terminal (pg.7, ¶ [0061] discusses It is possible to notify other salesclerks that there are actually salesclerks who are ready to respond).
The cited portion teach when the mobile terminals are within a communication range i.e. predetermined condition, the request is sent to those employees who are ready to respond.
As per Claim 17, Funatsu discloses the method according to claim 16, wherein each of the information terminals is configured to provide an notification acceptance button (pg.4, ¶ [0038] discusses The input unit 60 includes a button group (not shown) including a plurality of keys (operation buttons), and controls each component of the mobile terminal 15 according to instruction information input by operating each key. Is something that can be done…some of the operation buttons operate an error handling button and an error handling button that can notify other clerk cashiers and mobile terminals that an error is being handled by operating the buttons).
As per Claim 18, Funatsu discloses the method according to claim 16.  However, Funatsu is silent regarding wherein at least one of the plurality of information terminals is a fixed terminal wherein at least one of the plurality of information terminals is a fixed terminal (pg.8, ¶ [0065] discusses an error may be sent only to the cashier installed in the service counter or the portable terminals 15 and 16 to cause each clerk to deal with the error).
The Examiner is construing the service counter is a fixed location of the plurality of information terminals, because it is well known within the art of customer service that a service counter is a fixed location within a retail store.
As per Claim 19, Funatsu discloses the method according to claim 16.  However, Funatsu is silent regarding at least one of the plurality of information terminals is a mobile terminal associated with a store clerk ID number.
Van Nest et al. teaches at least one of the plurality of information terminals is a mobile terminal associated with a store clerk ID number (pg.7, ¶ [0061] discusses potential responder database 74 may include exemplary potential responder data 76 corresponding to a potential responder.  Potential responder data 76 may include the legal name 76a of a potential responder, an identification number 76b associated with a potential responder).
The cited portion teaches that each responder is assigned a mobile terminal that the responder has an identification number, thereby each mobile terminal is associated with a responder identification number.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have each mobile terminal associated with an employee id as in the improvement discussed in Van Nest in the system executing the method of Funatsu. As in Van Nest, it is within the capabilities of one of ordinary skill in the art to assign a mobile device to each employee having an employee identification number to each responding employee with the predicted result of associated the assigned mobile device to a particular employee as needed in Funatsu.


As per Claim 21, Funatsu discloses the store clerk call system according to claim 1, wherein the each of the first and second call-out notifications provides an operable object configured to generate an declination response upon a user operation thereof (pg.8, ¶ [0066] discusses if the store clerk who pressed the icon first or the store clerk of the mobile terminal cannot cope with the displayed error, the error is restarted by operating the error restart button described above, You may make it resend error information to a salesclerk cash register or a portable terminal), and the store controller is configured to: 
upon receiving the declination response from an information terminals, select a another information terminal that meets a second predetermined condition and is different from the selected information terminals from the plurality of information terminals (pg.7, ¶ [0062] discusses the clerk cash register 10 to 12 and the mobile terminals 15 and 16 operate the error recurrence button in the clerk cash register or the mobile terminal in which the error handling button is operated to notify the error canceled by the operation of the error handling button. In this case, the error information is retransmitted and the error information is retransmitted to another store clerk or the portable terminal (error notification reactivation means).
Funatsu teaches an icon in which a salesclerk can decline responding to the received error and the error is retransmitted to other sales clerks to respond.  Funatsu fails to explicitly state sending to a third sales clerk.
Van Nest pg.10, ¶ [0084] teaches upon receiving the declination response from the first and second information terminals, select a third information terminal that meets a second predetermined condition and is different from the first and second information terminals from the plurality of information terminals (the potential responder receives the availability inquiry message and replies by sending to response computer 16 a response using responder mobile device 18. The response indicates the availability of the potential responder, i.e., whether the potential responder is available to assist the requester/customer or whether the potential responder is not available to respond to the assistance request message… If the availability inquiry message indicates that the potential responder is unavailable, then response computer 16 selects another potential responder, pg.11, ¶ [0088] discusses the potential responder may accept or reject the invitation to respond to the assistance request message depending on multiple factors, such as whether the potential responder is available to assist, whether the potential responder is busy assisting another customer or whether the potential responder is attending to a time critical task…¶ [0089] response computer 16 determines another potential responder and sends the other potential responder an availability inquiry message… else, response computer 16 continues determining potential responders and sending them availability inquiry messages until response computer 16 receives a response indicating that the potential responder is available to respond to the assistance request message).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Funatsu the ability to escalate the error to additional sales clerks having availability to respond to an error as taught by Van Nest since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Van Nest further teaches pg.12, ¶ [0096] discusses a potential responder may be determined using threshold selection. Thresholding includes assigning a different threshold value to input parameters stored in tag 14, responder database 74, requester database 78 and/or item database 72. For example, input parameters relating to sales experience, i.e., sales experience 76r, may be given a higher threshold value than input parameters relating to the age 76t or the gender 76i of potential responders…¶ [0097] sales experience 76r may be considered as an input parameter only when the number of years of experience exceeds three years, i.e., the predetermined threshold value for the sales experience 76r input parameter is three years.
Although the cited reference of Van Nest teaches a level of sales experience education and training, Van Nest fails to indicate that the sales experience is equivalent to authority.
Boss et al. teaches transmit a third attendance request to the third information terminal, the third attendance request causing the third information terminal to generate a third call-out notification (pg.7, ¶ [0060] discusses central computer 360 may monitor vacant POS station 346 to ensure that storage area  employee 304 logs on to vacant POS station 346 within the requisite time. If storage area employee 304 also fails to log on to vacant POS station 346, central computer 360 may then select another employee to serve as a cashier. This process of selecting alternate employees may continue until an employee logs on to vacant POS station 346), 
the predetermined condition comprises a clerk ID associated with the information terminal being associated with a first clerk authority level value, and 6Application No. 16/747,680Docket No.: TAI/2829US Amendment dated September 30, 2021 Reply to Office Action of June 30, 2021the second predetermined condition comprises a clerk ID associated with the information terminal being associated with a second clerk authority level value different from the first clerk authority level value (pg.7, ¶ [0059] discusses Central computer 360 may select employee 326 over employee 316 for a variety of reasons, such as…seniority).  
However, Boss et al. teaches a known technique of escalating an alert among salesclerks based on seniority.
This known technique is applicable to the system of Funatsu-Van Nest combination as they both share characteristics and capabilities, namely, they are directed to customer service.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Boss et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Boss et al. to the teachings of Funatsu-Van Nest combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to continue to notify salesclerks based on seniority level into similar systems. Further, applying the communication system for alerting available salesclerks to teachings of Funatsu and Van Nest accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow notifying a sales clerk to assist with an ongoing error.
As per Claim 22, Funatsu discloses the store clerk call method according to claim 11, wherein the each of the first and second call-out notifications provides an operable object configured to generate an declination response upon a user operation thereof (pg.8, ¶ [0066] discusses if the store clerk who pressed the icon first or the store clerk of the mobile terminal cannot cope with the displayed error, the error is restarted by operating the error restart button described above, You may make it resend error information to a salesclerk cash register or a portable terminal), and the store controller is configured to: 
upon receiving the declination response from an information terminals, select a another information terminal that meets a second predetermined condition and is different from the selected information terminals from the plurality of information terminals (pg.7, ¶ [0062] discusses the clerk cash register 10 to 12 and the mobile terminals 15 and 16 operate the error recurrence button in the clerk cash register or the mobile terminal in which the error handling button is operated to notify the error canceled by the operation of the error handling button. In this case, the error information is retransmitted and the error information is retransmitted to another store clerk or the portable terminal (error notification reactivation means).
Funatsu teaches an icon in which a salesclerk can decline responding to the received error and the error is retransmitted to other sales clerks to respond.  Funatsu fails to explicitly state sending to a third sales clerk.
Van Nest pg.10, ¶ [0084] teaches upon receiving the declination response from the first and second information terminals, select a third information terminal that meets a second predetermined condition and is different from the first and second information terminals from the plurality of information terminals (the potential responder receives the availability inquiry message and replies by sending to response computer 16 a response using responder mobile device 18. The response indicates the availability of the potential responder, i.e., whether the potential responder is available to assist the requester/customer or whether the potential responder is not available to respond to the assistance request message… If the availability inquiry message indicates that the potential responder is unavailable, then response computer 16 selects another potential responder, pg.11, ¶ [0088] discusses the potential responder may accept or reject the invitation to respond to the assistance request message depending on multiple factors, such as whether the potential responder is available to assist, whether the potential responder is busy assisting another customer or whether the potential responder is attending to a time critical task…¶ [0089] response computer 16 determines another potential responder and sends the other potential responder an availability inquiry message… else, response computer 16 continues determining potential responders and sending them availability inquiry messages until response computer 16 receives a response indicating that the potential responder is available to respond to the assistance request message).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Funatsu the ability to escalate the error to additional sales clerks having availability to respond to an error as taught by Van Nest since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Van Nest further teaches pg.12, ¶ [0096] discusses a potential responder may be determined using threshold selection. Thresholding includes assigning a different threshold value to input parameters stored in tag 14, responder database 74, requester database 78 and/or item database 72. For example, input parameters relating to sales experience, i.e., sales experience 76r, may be given a higher threshold value than input parameters relating to the age 76t or the gender 76i of potential responders…¶ [0097] sales experience 76r may be considered as an input parameter only when the number of years of experience exceeds three years, i.e., the predetermined threshold value for the sales experience 76r input parameter is three years.
Although the cited reference of Van Nest teaches a level of sales experience education and training, Van Nest fails to indicate that the sales experience is equivalent to authority.
Boss et al. teaches transmit a third attendance request to the third information terminal, the third attendance request causing the third information terminal to generate a third call-out notification (pg.7, ¶ [0060] discusses central computer 360 may monitor vacant POS station 346 to ensure that storage area  employee 304 logs on to vacant POS station 346 within the requisite time. If storage area employee 304 also fails to log on to vacant POS station 346, central computer 360 may then select another employee to serve as a cashier. This process of selecting alternate employees may continue until an employee logs on to vacant POS station 346), 
the predetermined condition comprises a clerk ID associated with the information terminal being associated with a first clerk authority level value, and 6Application No. 16/747,680Docket No.: TAI/2829US Amendment dated September 30, 2021 Reply to Office Action of June 30, 2021the second predetermined condition comprises a clerk ID associated with the information terminal being associated with a second clerk authority level value different from the first clerk authority level value (pg.7, ¶ [0059] discusses Central computer 360 may select employee 326 over employee 316 for a variety of reasons, such as…seniority).  
However, Boss et al. teaches a known technique of escalating an alert among salesclerks based on seniority.
This known technique is applicable to the system of Funatsu-Van Nest combination as they both share characteristics and capabilities, namely, they are directed to customer service.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Boss et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Boss et al. to the teachings of Funatsu-Van Nest combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to continue to notify salesclerks based on seniority level into similar systems. Further, applying the communication system for alerting available salesclerks to teachings of Funatsu and Van Nest accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow notifying a sales clerk to assist with an ongoing error.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Funatsu JP2010182269A in view of Van Nest et al. U.S. Patent Application Publication 2013/0254304 further in view of Boss et al. U.S. Patent Application Publication 2007/0100677 as applied to claims 1-19 above, and further in view of Persky et al. U.S. Patent Application Publication 2002/0148896.
	As per Claim 20, Funatsu and Van Nest both discloses the method according to claim 11 by providing mobile terminals to employees. Funatsu in particular is directed to system and method to provide a customer or POS the ability to request assistance at a self-service checkout.  Van Nest is directed toward a system and method for specifically requesting on-site assistance and locating the most qualified employee.  However, Funatsu and Van Nest are silent regarding a method further comprising: inputting a customer menu item order via at least one of the information terminals.
Persky teaches further comprising: inputting a customer menu item order via at least one of the information terminals (pg.5-6, ¶ [0084] discusses the supervisory person picks up her wireless terminal and touches the "bar code scanning" button which activates the bar code scanner in the device. The shopper begin to scan his order at lane #1. The supervisory person informs the shopper that he would be happy to process the items in the second cart for them. The supervisory person then links the wireless terminal to the transaction in lane #1 by touching the appropriate keys on the wireless terminals touch screen. He then scans the deli platters and the cases of soda, each item being transmitted to the system for lane #1 and is entered as part of the order. The supervisory person then places "Paid" stickers on the items and walks the carriage to the bagging area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to enter items on an employee assigned mobile device as in the improvement discussed in Persky in the system executing the method of the Funatsu-Van Nest combination. As in Persky, it is within the capabilities of one of ordinary skill in the art to provide a mobile device the scanning functionality to scan items for purchase to the mobile devices with the predicted result of allowing remote purchasing by an employee as needed in the Funatsu-Van Nest combination.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687